                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


Demetras Levins

v.                                          Case Number: 4:20−cv−01053

Sprint Sand & Clay LLC




                              NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Peter Bray
PLACE:       by video
             United States District Court
             515 Rusk Avenue
             Houston, Texas 77002
DATE: 11/4/2020

TIME: 02:00 PM
TYPE OF PROCEEDING: Motion Hearing
Motion to Compel − #15


Date: October 30, 2020
                                                      David J. Bradley, Clerk
